                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



EMEM UFOT UDOH,

                   Petitioner,



v.                                    MEMORANDUM OF LAW & ORDER
                                      Civil File No. 19-1311 (MJD/HB)

NATE KNUTSON,

                   Respondent.

Emem Ufot Udoh, pro se.



      The above-entitled matter comes before the Court upon Petitioner Emem

Ufot Udoh’s Letter request for reconsideration of the Court’s denial of his

extension of time to file objections to the Report and Recommendation [Docket

No. 55] and Petitioner’s Motion to Reconsider [Docket No. 56].

      On May 31, 2019, United States Magistrate Judge Hildy Bowbeer issued a

Report and Recommendation recommending that Petitioner’s petition for writ of

habeas corpus be dismissed without prejudice. [Docket No. 5] Objections to the

Report and Recommendation were due within 14 days after being served a copy

of the Report and Recommendation. L.R. 72.2(b)(2).

                                         1
      On June 13, 2019, Petitioner filed a Motion for Extension of Time [Docket

No. 6], signed on June 10, requesting a 60-day extension until August 20, 2019, to

respond to the Report and Recommendation on the grounds that Petitioner

needed time to review the entire record filed in Docket Number 1 and to conduct

legal research. He also argued that he would begin a state court trial on August

21, 2019 and would be occupied preparing for that trial.

      The Court denied Petitioner’s motion because he failed to show good

cause for a 60-day extension. Petitioner sought time to review the record, yet he

cited to the record that he, himself, submitted to the Court as exhibits to his own

Petition and presumably reviewed before filing this case. Additionally,

Petitioner’s assertion that he was too busy preparing for his state court case and

needed additional time for legal research was belied by the fact that, on the same

day Petitioner filed the request for an extension, he also filed a 20-page Motion

for Injunctive Relief that cited to a wide variety of caselaw. One week later,

Petitioner filed a Motion to Amend his Petition that was responsive to the Report

and Recommendation. Additionally, granting a 60-day extension would have

prejudiced Respondent by requiring Respondent to respond to Petitioner’s later-

filed injunctive motion in a lawsuit that should be dismissed. Finally, the Court



                                         2
reasoned that the Court has considered all of the many filings that Petitioner had

made through August 21, 2019, so Petitioner reaped the benefit that the grant of

his request for an extension would have provided.

      On September 9 and 12, Defendant submitted a letter and a motion to

reconsider stating that he had completed his objections to the Report and

Recommendation on August 17, but, on August 18, he was placed in segregation

and correctional officers would not allow him to mail his objections to the Report

and Recommendation. Petitioner requests that the Court reconsider its denial of

his previous request for an extension of time to object to the Report and

Recommendation and allow him “a reasonable amount of time to work with the

authorities of Moose Lake Segregation to retrieve and obtain his objection to the

Magistrate Judge Report & Recommendation.” (Letter at 3.)

      The objections to the Report and Recommendation were due 14 days after

Petitioner was served with the Report and Recommendation. Petitioner claims

that he received the Report and Recommendation on June 7, 2019. [Docket No. 8]

Thus, his objections were due by June 21. According to Petitioner, he was not

placed in segregation and hindered from filing objections to the Report and

Recommendation until, at the earliest, August 18. As the Court noted in its



                                         3
previous Order [Docket No. 53], Petitioner demonstrated his ability to file

extensive and numerous filings up until August 18, yet he inexplicably failed to

file any objections to the Report and Recommendation.




      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

         Petitioner Emem Ufot Udoh’s letter request for reconsideration of the
         Court’s denial of his extension of time to file objections to the Report
         and Recommendation [Docket No. 55] and Petitioner’s Motion to
         Reconsider [Docket No. 56] are DENIED.




Dated: September 18, 2019             s/ Michael J. Davis
                                      Michael J. Davis
                                      United States District Court




                                        4
